Mr. Chief Justice Farmer delivered the opinion of the court: The circuit court of Jo Daviess county granted leave to the People, on the relation of Louis Pepoon, to file an information in quo warranto against Warren Community High School District No. 122 in Jo Daviess county and the board of education of said district. The petition alleged the elections to organize the district and to elect a board of education were illegal. The petition also alleged the district was not compact and contiguous, was abnormal in size and embraced territory belonging to other community centers. The case was heard on a stipulation of facts and affidavits, but at the hearing relator offered nothing to support his claim that the elections were illegal and relied on the claim that the district was not compact and contiguous and embraced territory belonging to other community centers. The circuit court quashed the writ and dismissed the information at relator’s cost, and he has prosecuted this appeal from that judgment. Principal reliance is placed by appellant on the contention that the district is not compact and contiguous and is therefore not a legal and valid high school district. The district contains an area equal to twenty-seven sections and is practically square, except that in the northeast comer it embraces a block of land containing three and one-half sections extending two miles further east than the part of the district south of it, and that territory is about one and three-quarter miles wide north and south. The distance from the north line to the south line of the district is about five and a quarter miles, and from the west line to the east line, except at the northeast corner, is about four and a half miles. The high school is now being carried on in a school building rented by the board of education in the village of Warren, which has a population of 1253 and is within a half mile of the north line of the district, which is the boundary line between Illinois and Wisconsin. The district includes parts of four townships, — Warren, Nora, Apple River and Rush, — but the greater part of it is in Warren township. Apple River, a village with a population of 484, is approximately five miles substantially due west of the village of Warren and about two miles west of the west line of the district. Nora, a village in Nora township having a population of 213, is a half mile east of the district, a little south of opposite the center of the district north and south. Apple River has a three-year course high school and an attendance of thirty-five. Nora has a two-year high school with an attendance of eight. In the southwesterly part of the district, which is the territory farthest from Warren, there are some small water-courses or creeks and the surface is hilly. There are bridges on public highways crossing the streams, but in times of high water and muddy roads passage by vehicle to Warren is for several days hindered and made difficult. The farthest anyone has to travel to get to Warren is approximately seven miles. Practically all the people living in the remotest territory in the district sent their children to high school in Warren before the district was organized. There are some roads in that part of the district which have no bridges over the streams and people cannot get to Warren by those roads when the waters are high. The above is a very brief statement of what we regard as the most important facts relied on by appellant to establish his contention that the district is not compact. Some of the affidavits presented by appellant go into much greater detail in describing the situation when the roads are in bad condition, the purpose being to show the distance pupils would have to travel and that the condition of the roads for several days at a time was so bad that they were prevented from enjoying the benefits of the school. In almost every school district of any size, where the school house is reached over country roads, there are times when travel over them is difficult or impossible for short periods. The district here involved is not so large that the distance any of the children would be required to travel to go to school is so great as to amount to a denial to children of the privilege of the school. In People v. Swift, 270 Ill. 532, a district of nearly sixty-seven sections, at its greatest length being ten miles long by nine and a half miles wide, was held valid. In People v. Herrin, 284 Ill. 368, a district embracing fifty sections and having a maximum length of nine miles and width of seven miles, with irregular boundaries, was regarded as compact and contiguous. In People v. Patterson, 305 Ill. 541, a district nine and a half miles long by eight and a half miles wide, where the school was approximately in the center, was sustained. In People v. Drennan, 307 Ill. 482, a district seven and a half miles long by six and a half miles wide was held to be compact. In People v. Cowen, 306 Ill. 330, a district seven and three-fourths miles long by five and three-fourths miles wide, where the school house was within a mile of the center of the district, was held to meet the requirements of compactness. In some or all of those cases it appeared from the remote parts of the district the children were required to travel several miles over dirt roads which crossed watercourses, and that at times, on account of the condition of the roads and high waters, they were rendered difficult or impossible for travel by vehicles of any kind. We have held the provision of the constitution requiring the legislature to provide a thorough and efficient system of free schools whereby all the children of the State may receive a good common school education is a mandate and also a limitation on the exercise of the legislative power. The legislature has no power to provide a system which shall deny a part of the children the opportunity of obtaining a good common school education. (People v. Young, 309 Ill. 27.) It is not a lawful exercise of the constitutional power to create a district which on account of its size or other conditions will not permit the children to attend school by traveling from their homes to the school in a reasonable length of time and with a reasonable degree of comfort. (People v. Young, 301 Ill. 67.) It is impossible that in a district of any size the school house can be reached by all the children within the same length of time and with the same degree of comfort. This subject was discussed in People v. Graham, 301 Ill. 446. No district could be organized which would afford the same convenience to all the children to attend the school. Necessarily some must travel greater distances and some must travel over worse roads than others. No doubt a small number of the children in the district here under consideration will encounter some difficulties, and possibly interruptions, in attending the school, but neither the size of the district, the remoteness of any of the children from it nor their facilities • for traveling to the school house are of such a character as would justify holding that it is not compact and violates the constitutional limitation on the power to create school districts. Neither do we think the appellant’s contention that the school district does not embrace one community center but embraces parts of other community centers was shown to be of a character which would afford any justification for a court to declare the district invalid. The judgment is affirmed. Judgment affirmed.